Name: Commission Delegated Regulation (EU) 2018/216 of 14 December 2017 amending Annexes V and IX to Regulation (EU) No 978/2012 of the European Parliament and of the Council applying a scheme of generalised tariff preferences
 Type: Delegated Regulation
 Subject Matter: trade policy;  economic conditions;  cooperation policy;  tariff policy
 Date Published: nan

 15.2.2018 EN Official Journal of the European Union L 42/1 COMMISSION DELEGATED REGULATION (EU) 2018/216 of 14 December 2017 amending Annexes V and IX to Regulation (EU) No 978/2012 of the European Parliament and of the Council applying a scheme of generalised tariff preferences THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 978/2012 of the European Parliament and of the Council of 25 October 2012 applying a scheme of generalised tariff preferences and repealing Council Regulation (EC) No 732/2008 (1), and in particular Article 6(2) and Article 11(2) thereof, Whereas: (1) Article 6(1) of Regulation (EU) No 978/2012, provides that the products to which tariff preferences are to be applied under the general arrangement of the Generalised Scheme of Preferences referred to in Article 1(2)(a) of Regulation (EU) No 978/2012 are listed in Annex V. (2) Article 11(1) of Regulation (EU) No 978/2012 provides that the products to which tariff preferences are to be applied under the special incentive arrangement for sustainable development and good governance referred to in Article 1(2)(b) of Regulation (EU) No 978/2012 are listed in Annex IX. (3) The Combined Nomenclature (CN) established by Council Regulation (EEC) No 2658/87 (2) has been amended by Commission Implementing Regulation (EU) 2016/1821 (3), which entered into force on 1 January 2017. (4) In order to incorporate changes made necessary by those amendments to the CN and ensure consistency with the CN product list, Annexes V and IX to Regulation (EU) No 978/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EU) No 978/2012 Regulation (EU) No 978/2012 is amended as follows: (1) Annex V is replaced by the text in Annex I to this Regulation. (2) Annex IX is replaced by the text in Annex II to this Regulation. Article 2 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 303, 31.10.2012, p. 1. (2) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). (3) Commission Implementing Regulation (EU) 2016/1821 of 6 October 2016 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 294, 28.10.2016, p. 1). ANNEX I ANNEX V List of products included in the general arrangement referred to in Article 1(2)(a) Notwithstanding the rules for the interpretation of the Combined Nomenclature (CN), the description of the products is to be considered as indicative, the tariff preferences being determined by the CN codes. Where ex CN codes are indicated, the tariff preferences are to be determined by the CN code and the description together. Entry of products with a CN code marked with an asterisk (*) is subject to the conditions laid down in the relevant Union law. The column Section lists GSP sections (Article 2(h)). The column Chapter lists CN chapters covered by a GSP section (Article 2(i)). The column Sensitive/non-sensitive refers to the products included in the general arrangement (Article 6). These products are listed as being either NS (non-sensitive, for the purposes of Article 7(1)) or S (sensitive, for the purposes of Article 7(2)). For reasons of simplification, the products are listed in groups. These may include products for which Common Customs Tariff duties were withdrawn or suspended. Section Chapter CN code Description Sensitive/non-sensitive S-1a 01 0101 29 90 Live horses, other than pure-bred breeding animals, other than for slaughter S 0101 30 00 Live asses S 0101 90 00 Live mules and hinnies S 0104 20 10 * Live, pure-bred breeding goats S 0106 14 10 Live domestic rabbits S 0106 39 10 Live pigeons S 02 0205 00 Meat of horses, asses, mules or hinnies, fresh, chilled or frozen S 0206 80 91 Edible offal of horses, asses, mules or hinnies, fresh or chilled, other than for the manufacture of pharmaceutical products S 0206 90 91 Edible offal of horses, asses, mules or hinnies, frozen, other than for the manufacture of pharmaceutical products S 0207 14 91 Livers, frozen, of fowls of the species Gallus domesticus S 0207 27 91 Livers, frozen, of turkeys S 0207 45 95 0207 55 95 0207 60 91 Livers, frozen, of ducks, geese or guinea fowls, other than fatty livers of ducks or geese S 0208 90 70 Frogs' legs NS 0210 99 10 Meat of horses, salted, in brine or dried S 0210 99 59 Offal of bovine animals, salted, in brine, dried or smoked, other than thick skirt and thin skirt S ex 0210 99 85 Offal of sheep or goats, salted, in brine, dried or smoked S ex 0210 99 85 Offal, salted, in brine, dried or smoked, other than poultry liver, other than of domestic swine, of bovine animals or of sheep or goats S 04 0403 10 51 Yogurt, flavoured or containing added fruit, nuts or cocoa S 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 Buttermilk, curdled milk and cream, kephir and other fermented or acidified milk and cream, flavoured or containing added fruit, nuts or cocoa S 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 0405 20 10 Dairy spreads, of a fat content, by weight, of 39 % or more but not exceeding 75 % S 0405 20 30 0407 19 90 0407 29 90 0407 90 90 Birds' eggs, in shell, fresh, preserved or cooked, other than of poultry S 0410 00 00 Edible products of animal origin, not elsewhere specified or included S 05 0511 99 39 Natural sponges of animal origin, other than raw S S-1b 03 ex Chapter 3 Fish and crustaceans, molluscs and other aquatic invertebrates, except for products under subheading 0301 19 00 S 0301 19 00 Live, ornamental saltwater fish NS S-2a 06 ex Chapter 6 Live trees and other plants; bulbs, roots and the like; cut flowers and ornamental foliage, except for products under subheading 0603 12 00 and 0604 20 40 S 0603 12 00 Fresh cut carnations and buds of a kind suitable for bouquets or for ornamental purposes NS 0604 20 40 Conifer branches, fresh NS S-2b 07 0701 Potatoes, fresh or chilled S 0703 10 Onions and shallots, fresh or chilled S 0703 90 00 Leeks and other alliaceous vegetables, fresh or chilled S 0704 Cabbages, cauliflowers, kohlrabi, kale and similar edible brassicas, fresh or chilled S 0705 Lettuce (Lactuca sativa) and chicory (Cichorium spp.), fresh or chilled S 0706 Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots, fresh or chilled S ex 0707 00 05 Cucumbers, fresh or chilled, from 16 May to 31 October S 0708 Leguminous vegetables, shelled or unshelled, fresh or chilled S 0709 20 00 Asparagus, fresh or chilled S 0709 30 00 Aubergines (eggplants), fresh or chilled S 0709 40 00 Celery other than celeriac, fresh or chilled S 0709 51 00 ex 0709 59 Mushrooms, fresh or chilled, excluding the products under subheading 0709 59 50 S 0709 60 10 Sweet peppers, fresh or chilled S 0709 60 99 Fruits of the genus Capsicum or of the genus Pimenta, fresh or chilled, other than sweet peppers, other than for the manufacture of capsaicin or capsicum oleoresin dyes and other than for the industrial manufacture of essential oils or resinoids S 0709 70 00 Spinach, New Zealand spinach and orache spinach (garden spinach), fresh or chilled S ex 0709 91 00 Globe artichokes, fresh or chilled, from 1 July to 31 October S 0709 92 10 * Olives, fresh or chilled, for uses other than the production of oil S 0709 93 10 Courgettes, fresh or chilled S 0709 93 90 0709 99 90 Other vegetables, fresh or chilled S 0709 99 10 Salad vegetables, fresh or chilled, other than lettuce (Lactuca sativa) and chicory (Cichorium spp.) S 0709 99 20 Chard (or white beet) and cardoons, fresh or chilled S 0709 99 40 Capers, fresh or chilled S 0709 99 50 Fennel, fresh or chilled S ex 0710 Vegetables (uncooked or cooked by steaming or boiling in water), frozen, except for the product of subheading 0710 80 85 S ex 0711 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption, excluding the products under subheading 0711 20 90 S ex 0712 Dried vegetables, whole, cut, sliced, broken or in powder, but not further prepared, excluding olives and the products under subheading 0712 90 19 S 0713 Dried leguminous vegetables, shelled, whether or not skinned or split S 0714 20 10 * Sweet potatoes, fresh, whole, and intended for human consumption NS 0714 20 90 Sweet potatoes, fresh, chilled, frozen or dried, whether or not sliced or in the form of pellets, other than fresh and whole and intended for human consumption S 0714 90 90 Jerusalem artichokes and similar roots and tubers with high inulin content, fresh, chilled, frozen or dried, whether or not sliced or in the form of pellets; sago pith NS 08 0802 11 90 Almonds, fresh or dried, whether or not shelled or peeled, other than bitter S 0802 12 90 0802 21 00 Hazelnuts or filberts (Corylus spp.), fresh or dried, whether or not shelled or peeled S 0802 22 00 0802 31 00 Walnuts, fresh or dried, whether or not shelled or peeled S 0802 32 00 0802 41 00 0802 42 00 Chestnuts (Castanea spp.), fresh or dried, whether or not shelled or peeled S 0802 51 00 0802 52 00 Pistachios, fresh or dried, whether or not shelled or peeled NS 0802 61 00 0802 62 00 Macadamia nuts, fresh or dried, whether or not shelled or peeled NS 0802 90 50 Pine nuts (Pinus spp.), fresh or dried, whether or not shelled or peeled NS 0802 90 85 Other nuts, fresh or dried, whether or not shelled or peeled NS 0803 10 10 Plantains, fresh S 0803 10 90 0803 90 90 Bananas, including plantains, dried S 0804 10 00 Dates, fresh or dried S 0804 20 10 Figs, fresh or dried S 0804 20 90 0804 30 00 Pineapples, fresh or dried S 0804 40 00 Avocados, fresh or dried S ex 0805 21 Mandarins (including tangerines and satsumas); clementines, wilkings and similar citrus hybrids, fresh or dried, from 1 March to 31 October S ex 0805 22 00 ex 0805 29 00 0805 40 00 Grapefruit, including pomelos, fresh or dried NS 0805 50 90 Limes (Citrus aurantifolia, Citrus latifolia), fresh or dried S 0805 90 00 Other citrus fruit, fresh or dried S ex 0806 10 10 Table grapes, fresh, from 1 January to 20 July and from 21 November to 31 December, excluding grapes of the variety Emperor (Vitis vinifera cv) from 1 to 31 December S 0806 10 90 Other grapes, fresh S ex 0806 20 Dried grapes, excluding products under subheading ex 0806 20 30 in immediate containers of a net capacity exceeding 2 kg S 0807 11 00 Melons (including watermelons), fresh S 0807 19 00 0808 10 10 Cider apples, fresh, in bulk, from 16 September to 15 December S 0808 30 10 Perry pears, fresh, in bulk, from 1 August to 31 December S ex 0808 30 90 Other pears, fresh, from 1 May to 30 June S 0808 40 00 Quinces, fresh S ex 0809 10 00 Apricots, fresh, from 1 January to 31 May and from 1 August to 31 December S 0809 21 00 Sour cherries (Prunus cerasus), fresh S ex 0809 29 00 Cherries, fresh, from 1 January to 20 May and from 11 August to 31 December, other than sour cherries (Prunus cerasus) S ex 0809 30 Peaches, including nectarines, fresh, from 1 January to 10 June and from 1 October to 31 December S ex 0809 40 05 Plums, fresh, from 1 January to 10 June and from 1 October to 31 December S 0809 40 90 Sloes, fresh S ex 0810 10 00 Strawberries, fresh, from 1 January to 30 April and from 1 August to 31 December S 0810 20 Raspberries, blackberries, mulberries and loganberries, fresh S 0810 30 Black-, white- or redcurrants and gooseberries, fresh S 0810 40 30 Fruit of the species Vaccinium myrtillus, fresh S 0810 40 50 Fruit of the species Vaccinium macrocarpon and Vaccinium corymbosum, fresh S 0810 40 90 Other fruits of the genus Vaccinium, fresh S 0810 50 00 Kiwifruit, fresh S 0810 60 00 Durians, fresh S 0810 70 00 Persimmons, fresh S 0810 90 75 Other fruit, fresh ex 0811 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter, except for products under subheadings 0811 10 and 0811 20 S ex 0812 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption, except for products under subheading 0812 90 30 S 0812 90 30 Papaws (papayas) NS 0813 10 00 Apricots, dried S 0813 20 00 Prunes, dried S 0813 30 00 Apples, dried S 0813 40 10 Peaches, including nectarines, dried S 0813 40 30 Pears, dried S 0813 40 50 Papaws (papayas), dried NS 0813 40 95 Other fruit, dried, other than that of headings 0801 to 0806 NS 0813 50 12 Mixtures of dried fruit (other than that of headings 0801 to 0806 ) of papaws (papayas), tamarinds, cashew apples, lychees, jackfruit, sapodilla plums, passion fruit, carambola or pitahaya, but not containing prunes S 0813 50 15 Other mixtures of dried fruit (other than that of headings 0801 to 0806 ), not containing prunes S 0813 50 19 Mixtures of dried fruit (other than that of headings 0801 to 0806 ), containing prunes S 0813 50 31 Mixtures exclusively of tropical nuts of headings 0801 and 0802 S 0813 50 39 Mixtures exclusively of nuts of headings 0801 and 0802 , other than of tropical nuts S 0813 50 91 Other mixtures of nuts and dried fruits of Chapter 8, not containing prunes or figs S 0813 50 99 Other mixtures of nuts and dried fruits of Chapter 8 S 0814 00 00 Peel of citrus fruit or melons (including watermelons), fresh, frozen, dried or provisionally preserved in brine, in sulphur water or in other preservative solutions NS S-2c 09 ex Chapter 9 Coffee, tea, matÃ © and spices, except the products under subheadings 0901 12 00 , 0901 21 00 , 0901 22 00 , 0901 90 90 and 0904 21 10 , headings 0905 and 0907 , and subheadings 0910 91 90 , 0910 99 33 , 0910 99 39 , 0910 99 50 and 0910 99 99 NS 0901 12 00 Coffee, not roasted, decaffeinated S 0901 21 00 Coffee, roasted, not decaffeinated S 0901 22 00 Coffee, roasted, decaffeinated S 0901 90 90 Coffee substitutes containing coffee S 0904 21 10 Sweet peppers (Capsicum annuum), dried, neither crushed nor ground S 0905 Vanilla S 0907 Cloves (whole fruit, cloves and stems) S 0910 91 90 Mixtures of two or more products under different headings of headings 0904 to 0910 , crushed or ground S 0910 99 33 Thyme; bay leaves S 0910 99 39 0910 99 50 0910 99 99 Other spices, crushed or ground, other than mixtures of two or more products under different headings of headings 0904 to 0910 S S-2d 10 1008 50 00 Quinoa (Chenopodium quinoa) S 11 1104 29 17 Hulled cereal grains excluding barley, oats, maize, rice and wheat S 1105 Flour, meal, powder, flakes, granules and pellets of potatoes S 1106 10 00 Flour, meal and powder of the dried leguminous vegetables of heading 0713 S 1106 30 Flour, meal and powder of products from Chapter 8 S 1108 20 00 Inulin S 12 ex Chapter 12 Oil seeds and oleaginous fruits; miscellaneous grains, seeds and fruit, except for products under subheadings 1209 21 00 , 1209 23 80 , 1209 29 50 , 1209 29 80 , 1209 30 00 , 1209 91 80 and 1209 99 91 ; industrial or medicinal plants, except for products under subheading 1211 90 30 , and excluding products under heading 1210 and subheadings 1212 91 and 1212 93 00 S 1209 21 00 Lucerne (alfalfa) seeds, of a kind used for sowing NS 1209 23 80 Other fescue seeds, of a kind used for sowing NS 1209 29 50 Lupine seed, of a kind used for sowing NS 1209 29 80 Seeds of other forage plants, of a kind used for sowing NS 1209 30 00 Seeds of herbaceous plants cultivated principally for their flowers, of a kind used for sowing NS 1209 91 80 Other vegetable seeds, of a kind used for sowing NS 1209 99 91 Seeds of plants cultivated principally for their flowers, of a kind used for sowing, other than those of subheading 1209 30 00 NS 1211 90 30 Tonquin beans, fresh or dried, whether or not cut, crushed or powdered NS 13 ex Chapter 13 Lac; gums, resins and other vegetable saps and extracts, except for products under subheading 1302 12 00 S 1302 12 00 Vegetable saps and extracts, of liquorice NS S-3 15 1501 90 00 Poultry fat, other than that of headings 0209 or 1503 S 1502 10 90 1502 90 90 Fats of bovine animals, sheep or goats, other than those of heading 1503 and other than for industrial uses other than the manufacture of foodstuffs for human consumption S 1503 00 19 Lard stearin and oleostearin, other than for industrial uses S 1503 00 90 Lard oil, oleo-oil and tallow oil, not emulsified or mixed or otherwise prepared, other than tallow oil for industrial uses other than the manufacture of foodstuffs for human consumption S 1504 Fats and oils and their fractions, of fish or marine mammals, whether or not refined, but not chemically modified S 1505 00 10 Wool grease, crude S 1507 Soya-bean oil and its fractions, whether or not refined, but not chemically modified S 1508 Groundnut oil and its fractions, whether or not refined, but not chemically modified S 1511 10 90 Palm oil, crude, other than for technical or industrial uses other than the manufacture of foodstuffs for human consumption S 1511 90 Palm oil and its fractions, whether or not refined but not chemically modified, other than crude oil S 1512 Sunflower-seed, safflower or cotton-seed oil and fractions thereof, whether or not refined, but not chemically modified S 1513 Coconut (copra), palm-kernel or babassu oil and fractions thereof, whether or not refined, but not chemically modified S 1514 Rape, colza or mustard oil and fractions thereof, whether or not refined, but not chemically modified S 1515 Other fixed vegetable fats and oils (including jojoba oil) and their fractions, whether or not refined, but not chemically modified S ex 1516 Animal or vegetable fats and oils and their fractions, partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinised, whether or not refined, but not further prepared, except for products under subheading 1516 20 10 S 1516 20 10 Hydrogenated castor oil, so called opal-wax NS 1517 Margarine; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of Chapter 15, other than edible fats or oils or their fractions of heading 1516 S 1518 00 Animal or vegetable fats and oils and their fractions, boiled, oxidised, dehydrated, sulphurised, blown, polymerised by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading 1516 ; inedible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of Chapter 15, not elsewhere specified or included S 1521 90 99 Beeswax and other insect waxes, whether or not refined or coloured, other than raw S 1522 00 10 Degras S 1522 00 91 Oil foots and dregs; soapstocks, other than containing oil having the characteristics of olive oil S S-4a 16 1601 00 10 Sausages and similar products, of liver, and food preparations based on liver S 1602 20 10 Goose or duck liver, prepared or preserved S 1602 41 90 Ham and cuts thereof, prepared or preserved, of swine other than of domestic swine S 1602 42 90 Shoulders and cuts thereof, prepared or preserved, of swine other than of domestic swine S 1602 49 90 Other prepared or preserved meat or meat offal, including mixtures, of swine other than of domestic swine S 1602 90 31 Other prepared or preserved meat or meat offal, of game or rabbit S 1602 90 69 Other prepared or preserved meat or meat offal, of sheep or goats or other animals, not containing uncooked bovine meat or offal and not containing meat or meat offal of domestic swine S 1602 90 91 1602 90 95 1602 90 99 1603 00 10 Extracts and juices of meat, fish or crustaceans, molluscs or other aquatic invertebrates, in immediate packings of a net content of 1 kg or less S 1604 Prepared or preserved fish; caviar and caviar substitutes prepared from fish eggs S 1605 Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved S S-4b 17 1702 50 00 Chemically pure fructose S 1702 90 10 Chemically pure maltose S 1704 Sugar confectionery (including white chocolate), not containing cocoa S 18 Chapter 18 Cocoa and cocoa preparations S 19 ex Chapter 19 Preparations of cereals, flour, starch or milk; pastrycooks' products, except for products under subheadings 1901 20 00 and 1901 90 91 S 1901 20 00 Mixes and doughs for the preparation of bakers' wares of heading 1905 NS 1901 90 91 Other, containing no milkfats, sucrose, isoglucose, glucose or starch or containing less than 1,5 % milk fat, 5 % sucrose (including invert sugar) or isoglucose, 5 % glucose or starch, excluding food preparations in powder form of goods of headings 0401 to 0404 NS 20 ex Chapter 20 Preparations of vegetables, fruit, nuts or other parts of plants, except for products under subheadings 2008 20 19 , 2008 20 39 , and excluding products under heading 2002 and subheadings 2005 80 00 , 2008 40 19 , 2008 40 31 , 2008 40 51 to 2008 40 90 , 2008 70 19 , 2008 70 51 , 2008 70 61 to 2008 70 98 S 2008 20 19 Pineapples, otherwise prepared or preserved, containing added spirit, not elsewhere specified or included NS 2008 20 39 21 ex Chapter 21 Miscellaneous edible preparations, except for products under subheadings 2101 20 and 2102 20 19 , and excluding products under subheadings 2106 10 , 2106 90 30 , 2106 90 51 , 2106 90 55 and 2106 90 59 S 2101 20 Extracts, essences and concentrates, of tea or matÃ ©, and preparations with a basis of these extracts, essences or concentrates, or with a basis of tea or matÃ © NS 2102 20 19 Other inactive yeasts NS 22 ex Chapter 22 Beverages, spirits and vinegar, excluding products under heading 2207 , subheadings 2204 10 11 to 2204 30 10 and subheading 2208 40 S 23 2302 50 00 Residues and wastes of a similar kind, whether or not in the form of pellets, resulting from the grinding or other working of leguminous plants S 2307 00 19 Other wine lees S 2308 00 19 Other grape marc S 2308 00 90 Other vegetable materials and vegetable waste, vegetable residues and by-products, whether or not in the form of pellets, of a kind used in animal feeding, not elsewhere specified or included NS 2309 10 90 Other dog or cat food put up for retail sale, other than containing starch or glucose, glucose syrup, maltodextrine or maltodextrine syrup of subheadings 1702 30 50 , 1702 30 90 , 1702 40 90 , 1702 90 50 and 2106 90 55 or milk products S 2309 90 10 Fish or marine mammal solubles, of a kind used in animal feeding NS 2309 90 91 Beetpulp with added molasses, of a kind used in animal feeding S 2309 90 96 Other preparations of a kind used in animal feeding, whether or not containing by weight 49 % or more of choline chloride on an organic or inorganic base S S-4c 24 ex Chapter 24 Tobacco and manufactured tobacco substitutes, except for products under subheading 2401 10 60 S 2401 10 60 Sun-cured Oriental type tobacco, not stemmed/stripped NS S-5 25 2519 90 10 Magnesium oxide, other than calcined natural magnesium carbonate NS 2522 Quicklime, slaked lime and hydraulic lime, other than calcium oxide and hydroxide of heading 2825 NS 2523 Portland cement, aluminous cement, slag cement, supersulphate cement and similar hydraulic cements, whether or not coloured or in the form of clinkers NS 27 Chapter 27 Mineral fuels, mineral oils and products of their distillation; bituminous substances; mineral waxes NS S-6a 28 2801 Fluorine, chlorine, bromine and iodine NS 2802 00 00 Sulphur, sublimed or precipitated; colloidal sulphur NS ex 2804 Hydrogen, rare gases and other non-metals, excluding products under subheading 2804 69 00 NS 2805 19 Alkali or alkaline-earth metals other than sodium and calcium NS 2805 30 Rare-earth metals, scandium and yttrium, whether or not intermixed or interalloyed NS 2806 Hydrogen chloride (hydrochloric acid); chlorosulphuric acid NS 2807 00 00 Sulphuric acid; oleum NS 2808 00 00 Nitric acid; sulphonitric acids NS 2809 Diphosphorus pentaoxide; phosphoric acid; polyphosphoric acids, whether or not chemically defined NS 2810 00 90 Oxides of boron, other than diboron trioxide; boric acids NS 2811 Other inorganic acids and other inorganic oxygen compounds of non-metals NS 2812 Halides and halide oxides of non-metals NS 2813 Sulphides of non-metals; commercial phosphorus trisulphide NS 2814 Ammonia, anhydrous or in aqueous solution S 2815 Sodium hydroxide (caustic soda); potassium hydroxide (caustic potash); peroxide of sodium or potassium S 2816 Hydroxide and peroxide of magnesium; oxides, hydroxides and peroxides, of strontium or barium NS 2817 00 00 Zinc oxide; zinc peroxide S 2818 10 Artificial corundum, whether or not chemically defined S 2818 20 00 Aluminium oxide, other than artificial corundum NS 2819 Chromium oxides and hydroxides S 2820 Manganese oxides S 2821 Iron oxides and hydroxides; earth colours containing 70 % or more by weight of combined iron evaluated as Fe2O3 NS 2822 00 00 Cobalt oxides and hydroxides; commercial cobalt oxides NS 2823 00 00 Titanium oxides S 2824 Lead oxides; red lead and orange lead NS ex 2825 Hydrazine and hydroxylamine and their inorganic salts; other inorganic bases; other metal oxides, hydroxides and peroxides, except for products under subheadings 2825 10 00 and 2825 80 00 NS 2825 10 00 Hydrazine and hydroxylamine and their inorganic salts S 2825 80 00 Antimony oxides S 2826 Fluorides; fluorosilicates, fluoroaluminates and other complex fluorine salts NS ex 2827 Chlorides, chloride oxides and chloride hydroxides, except for products under subheadings 2827 10 00 and 2827 32 00 ; bromides and bromide oxides; iodides and iodide oxides NS 2827 10 00 Ammonium chloride S 2827 32 00 Aluminium chloride S 2828 Hypochlorites; commercial calcium hypochlorite; chlorites; hypobromites NS 2829 Chlorates and perchlorates; bromates and perbromates; iodates and periodates NS ex 2830 Sulphides, except for products under subheading 2830 10 00 ; polysulphides, whether or not chemically defined NS 2830 10 00 Sodium sulphides S 2831 Dithionites and sulphoxylates NS 2832 Sulphites; thiosulphates NS 2833 Sulphates; alums; peroxosulphates (persulphates) NS 2834 10 00 Nitrites S 2834 21 00 Nitrates NS 2834 29 2835 Phosphinates (hypophosphites), phosphonates (phosphites) and phosphates; polyphosphates, whether or not chemically defined S ex 2836 Carbonates, except for products under subheadings 2836 20 00 , 2836 40 00 and 2836 60 00 ; peroxocarbonates (percarbonates); commercial ammonium carbonate containing ammonium carbamate NS 2836 20 00 Disodium carbonate S 2836 40 00 Potassium carbonates S 2836 60 00 Barium carbonate S 2837 Cyanides, cyanide oxides and complex cyanides NS 2839 Silicates; commercial alkali metal silicates NS 2840 Borates; peroxoborates (perborates) NS ex 2841 Salts of oxometallic or peroxometallic acids, except for the product of subheading 2841 61 00 NS 2841 61 00 Potassium permanganate S 2842 Other salts of inorganic acids or peroxoacids (including aluminosilicates, whether or not chemically defined), other than azides NS 2843 Colloidal precious metals; inorganic or organic compounds of precious metals, whether or not chemically defined; amalgams of precious metals NS ex 2844 30 11 Cermets containing uranium depleted in U-235 or compounds of this product, other than unwrought NS ex 2844 30 51 Cermets containing thorium or compounds of thorium, other than unwrought NS 2845 90 90 Isotopes other than those of heading 2844 ; compounds, inorganic or organic, of such isotopes, whether or not chemically defined, other than heavy water (deuterium oxide) (Euratom), other than deuterium and compounds thereof, hydrogen and compounds thereof enriched in deuterium or mixtures and solutions containing these products (Euratom) NS 2846 Compounds, inorganic or organic, of rare-earth metals, of yttrium or of scandium or of mixtures of these metals NS 2847 00 00 Hydrogen peroxide, whether or not solidified with urea NS ex 2849 Carbides, whether or not chemically defined, except for products under subheadings 2849 20 00 and 2849 90 30 NS 2849 20 00 Silicon carbide, whether or not chemically defined S 2849 90 30 Carbides of tungsten, whether or not chemically defined S ex 2850 00 Hydrides, nitrides, azides and borides, whether or not chemically defined, other than compounds which are also carbides of heading 2849 NS ex 2850 00 60 Silicides, whether or not chemically defined S 2852 Inorganic or organic compounds of mercury, whether or not chemically defined, excluding amalgams NS 2853 Phosphides, whether or not chemically defined, excluding ferrophosphorus; other inorganic compounds (including distilled or conductivity water and water of similar purity); liquid air (whether or not rare gases have been removed); compressed air; amalgams, other than amalgams of precious metals NS 29 2903 Halogenated derivatives of hydrocarbons S ex 2904 Sulphonated, nitrated or nitrosated derivatives of hydrocarbons, whether or not halogenated, except for products under subheading 2904 20 00 NS 2904 20 00 Derivatives containing only nitro or only nitroso groups S ex 2905 Acyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives, except for the product of subheading 2905 45 00 , and excluding products under subheadings 2905 43 00 and 2905 44 S 2905 45 00 Glycerol NS 2906 Cyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives NS ex 2907 Phenols, except for products under subheadings 2907 15 90 and ex 2907 22 00 ; phenol-alcohols NS 2907 15 90 Naphthols and their salts, other than 1-naphthol S ex 2907 22 00 Hydroquinone (quinol) S 2908 Halogenated, sulphonated, nitrated or nitrosated derivatives of phenols or phenol-alcohols NS 2909 Ethers, ether-alcohols, ether-phenols, ether-alcohol-phenols, alcohol peroxides, ether peroxides, ketone peroxides (whether or not chemically defined), and their halogenated, sulphonated, nitrated or nitrosated derivatives S 2910 Epoxides, epoxyalcohols, epoxyphenols and epoxyethers, with a three-membered ring, and their halogenated, sulphonated, nitrated or nitrosated derivatives NS 2911 00 00 Acetals and hemiacetals, whether or not with other oxygen function, and their halogenated, sulphonated, nitrated or nitrosated derivatives NS ex 2912 Aldehydes, whether or not with other oxygen function; cyclic polymers of aldehydes; paraformaldehyde, except for the product of subheading 2912 41 00 NS 2912 41 00 Vanillin (4-hydroxy-3-methoxybenzaldehyde) S 2913 00 00 Halogenated, sulphonated, nitrated or nitrosated derivatives of products under heading 2912 NS ex 2914 Ketones and quinones, whether or not with other oxygen function, and their halogenated, sulphonated, nitrated or nitrosated derivatives, except for products under subheadings 2914 11 00 , ex 2914 29 and 2914 22 00 NS 2914 11 00 Acetone S ex 2914 29 Camphor S 2914 22 00 Cyclohexanone and methylcyclohexanones S 2915 Saturated acyclic monocarboxylic acids and their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives S ex 2916 Unsaturated acyclic monocarboxylic acids, cyclic monocarboxylic acids, their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives, except for products under subheadings ex 2916 11 00 , 2916 12 00 and 2916 14 00 NS ex 2916 11 00 Acrylic acid S 2916 12 00 Esters of acrylic acid S 2916 14 00 Esters of methacrylic acid S ex 2917 Polycarboxylic acids, their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives, except for products under subheadings 2917 11 00 , ex 2917 12 00 , 2917 14 00 , 2917 32 00 , 2917 35 00 and 2917 36 00 NS 2917 11 00 Oxalic acid, its salts and esters S ex 2917 12 00 Adipic acid and its salts S 2917 14 00 Maleic anhydride S 2917 32 00 Dioctyl orthophthalates S 2917 35 00 Phthalic anhydride S 2917 36 00 Terephthalic acid and its salts S ex 2918 Carboxylic acids with additional oxygen function and their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives, except for products under subheadings 2918 14 00 , 2918 15 00 , 2918 21 00 , 2918 22 00 and ex 2918 29 00 NS 2918 14 00 Citric acid S 2918 15 00 Salts and esters of citric acid S 2918 21 00 Salicylic acid and its salts S 2918 22 00 o-Acetylsalicylic acid, its salts and esters S ex 2918 29 00 Sulphosalicylic acids, hydroxynaphthoic acids; their salts and esters S 2919 Phosphoric esters and their salts, including lactophosphates; their halogenated, sulphonated, nitrated or nitrosated derivatives NS 2920 Esters of other inorganic acids of non-metals (excluding esters of hydrogen halides) and their salts; their halogenated, sulphonated, nitrated or nitrosated derivatives NS 2921 Amine-function compounds S 2922 Oxygen-function amino-compounds S 2923 Quaternary ammonium salts and hydroxides; lecithins and other phosphoaminolipids, whether or not chemically defined NS ex 2924 Carboxyamide-function compounds, amide-function compounds of carbonic acid, except for products under subheading 2924 23 00 S 2924 23 00 2-Acetamidobenzoic acid (N-acetylanthranilic acid) and its salts NS 2925 Carboxyimide-function compounds (including saccharin and its salts) and imine-function compounds NS ex 2926 Nitrile-function compounds, except for the product of subheading 2926 10 00 NS 2926 10 00 Acrylonitrile S 2927 00 00 Diazo-, azo- or azoxy-compounds S 2928 00 90 Organic derivatives of hydrazine or of hydroxylamine, other than N,N-Bis(2-methoxyethyl) hydroxylamine NS 2929 10 00 Isocyanates S 2929 90 00 Other compounds with other nitrogen function NS 2930 20 00 Thiocarbamates and dithiocarbamates, and thiuram mono-, di- or tetrasulphides; dithiocarbonates (xanthates) NS 2930 30 00 ex 2930 90 98 2930 40 90 Methionine, captafol (ISO), methamidophos (ISO), and other organo-sulphur compounds other than dithiocarbonates (xanthates) S 2930 60 00 2930 70 00 2930 80 00 2930 90 13 2930 90 16 ex 2930 90 98 2931 00 Other organo-inorganic compounds NS ex 2932 Heterocyclic compounds with oxygen hetero-atom(s) only, except for products under subheadings 2932 12 00 , 2932 13 00 and ex 2932 20 90 NS 2932 12 00 2-Furaldehyde (furfuraldehyde) S 2932 13 00 Furfuryl alcohol and tetrahydrofurfuryl alcohol S ex 2932 20 90 Coumarin, methylcoumarins and ethylcoumarins S ex 2933 Heterocylic compounds with nitrogen hetero-atom(s) only, except for the product of subheading 2933 61 00 NS 2933 61 00 Melamine S 2934 Nucleic acids and their salts, whether or not chemically defined; other heterocyclic compounds NS 2935 10 00 N-Methylperfluorooctane sulphonamide S 2935 20 00 N-Ethylperfluorooctane sulphonamide 2935 30 00 N-Ethyl-N-(2-hydroxyethyl) perfluorooctane sulphonamide 2935 40 00 N-(2-Hydroxyethyl)-N-methylperfluorooctane sulphonamide 2935 50 00 Other perfluorooctane sulphonamides 2935 90 90 Other sulphonamides 2938 Glycosides, natural or reproduced by synthesis, and their salts, ethers, esters and other derivatives NS ex 2940 00 00 Sugars, chemically pure, other than sucrose, lactose, maltose, glucose and fructose, and except for rhamnose, raffinose and mannose; sugar ethers, sugar acetals and sugar esters, and their salts, other than products under headings 2937 , 2938 or 2939 S ex 2940 00 00 Rhamnose, raffinose and mannose NS 2941 20 30 Dihydrostreptomycin, its salts, esters and hydrates NS 2942 00 00 Other organic compounds NS S-6b 31 3102 21 00 Ammonium sulphate NS 3102 40 Mixtures of ammonium nitrate with calcium carbonate or other inorganic non-fertilising substances NS 3102 50 00 Sodium nitrate NS 3102 60 00 Double salts and mixtures of calcium nitrate and ammonium nitrate NS 3103 11 00 Superphosphates S 3103 19 00 3105 Mineral or chemical fertilisers containing two or three of the fertilising elements nitrogen, phosphorus and potassium; other fertilisers; goods of this chapter in tablets or similar forms or in packages of a gross weight not exceeding 10 kg S 32 ex Chapter 32 Tanning or dyeing extracts; tannins and their derivatives; dyes, pigments and other colouring matter; paints and varnishes; putty and other mastics; inks; except for products under headings 3204 and 3206 , and excluding products under subheadings 3201 90 20 , ex 3201 90 90 (tanning extracts of eucalyptus), ex 3201 90 90 (tanning extracts derived from gambier and myrobalan fruits) and ex 3201 90 90 (other tanning extracts of vegetable origin) NS 3201 20 00 Wattle extract NS 3204 Synthetic organic colouring matter, whether or not chemically defined; preparations as specified in note 3 to this chapter based on synthetic organic colouring matter; synthetic organic products of a kind used as fluorescent brightening agents or as luminophores, whether or not chemically defined S 3206 Other colouring matter; preparations as specified in note 3 to this chapter, other than those of headings 3203 , 3204 or 3205 ; inorganic products of a kind used as luminophores, whether or not chemically defined S 33 Chapter 33 Essential oils and resinoids; perfumery, cosmetic or toilet preparations NS 34 Chapter 34 Soap, organic surface-active agents, washing preparations, lubricating preparations, artificial waxes, prepared waxes, polishing or scouring preparations, candles and similar articles, modelling pastes, dental waxes and dental preparations with a basis of plaster NS 35 3501 Casein, caseinates and other casein derivatives; casein glues S 3502 90 90 Albuminates and other albumin derivatives NS 3503 00 Gelatin (including gelatin in rectangular (including square) sheets, whether or not surface-worked or coloured) and gelatin derivatives; isinglass; other glues of animal origin, excluding casein glues of heading 3501 NS 3504 00 Peptones and their derivatives; other protein substances and their derivatives, not elsewhere specified or included; hide powder, whether or not chromed NS 3505 10 50 Starches, esterified or etherified NS 3506 Prepared glues and other prepared adhesives, not elsewhere specified or included; products suitable for use as glues or adhesives, put up for retail sale as glues or adhesives, not exceeding a net weight of 1 kg NS 3507 Enzymes; prepared enzymes not elsewhere specified or included S 36 Chapter 36 Explosives; pyrotechnic products; matches; pyrophoric alloys; certain combustible preparations NS 37 Chapter 37 Photographic or cinematographic goods NS 38 ex Chapter 38 Miscellaneous chemical products, except for products under headings 3802 and 3817 00 , subheadings 3823 12 00 and 3823 70 00 , and heading 3825 , and excluding the products under subheadings 3809 10 and 3824 60 NS 3802 Activated carbon; activated natural mineral products; animal black, including spent animal black S 3817 00 Mixed alkylbenzenes and mixed alkylnaphthalenes, other than those of headings 2707 or 2902 S 3823 12 00 Oleic acid S 3823 70 00 Industrial fatty alcohols S 3825 Residual products of the chemical or allied industries, not elsewhere specified or included; municipal waste; sewage sludge; other wastes specified in note 6 to this chapter S S-7a 39 ex Chapter 39 Plastics and articles thereof, except for products under headings 3901 , 3902 , 3903 and 3904 , subheadings 3906 10 00 , 3907 10 00 , 3907 61 00 , 3907 69 00 and 3907 99 , headings 3908 and 3920 , and subheadings ex 3921 90 10 and 3923 21 00 NS 3901 Polymers of ethylene, in primary forms S 3902 Polymers of propylene or of other olefins, in primary forms S 3903 Polymers of styrene, in primary forms S 3904 Polymers of vinyl chloride or of other halogenated olefins, in primary forms S 3906 10 00 Poly(methyl methacrylate) S 3907 10 00 Polyacetals S 3907 61 00 Poly(ethylene terephthalate), in primary forms, having a viscosity number of 78 ml/g or higher NS 3907 69 00 Other poly(ethylene terephthalate) S 3907 99 Other polyesters, other than unsaturated S 3908 Polyamides in primary forms S 3920 Other plates, sheets, film, foil and strip, of plastics, non-cellular and not reinforced, laminated, supported or similarly combined with other materials S ex 3921 90 10 Other plates, sheets, film, foil and strip, of polyesters, other than cellular products and other than corrugated sheets and plates S 3923 21 00 Sacks and bags (including cones), of polymers of ethylene S S-7b 40 ex Chapter 40 Rubber and articles thereof, except for products under heading 4010 NS 4010 Conveyor or transmission belts or belting, of vulcanised rubber S S-8a 41 ex 4104 Tanned or crust hides and skins of bovine (including buffalo) or equine animals, without hair on, whether or not split, but not further prepared, excluding the products under subheadings 4104 41 19 and 4104 49 19 S ex 4106 31 00 Tanned or crust hides and skins of swine, without hair on, in the wet state (including wet-blue), split but not further prepared, or in the dry state (crust), whether or not split, but not further prepared NS 4106 32 00 4107 Leather further prepared after tanning or crusting, including parchment-dressed leather, of bovine (including buffalo) or equine animals, without hair on, whether or not split, other than leather of heading 4114 S 4112 00 00 Leather further prepared after tanning or crusting, including parchment-dressed leather, of sheep or lamb, without wool on, whether or not split, other than leather of heading 4114 S ex 4113 Leather further prepared after tanning or crusting, including parchment-dressed leather, of other animals, without wool or hair on, whether or not split, other than leather of heading 4114 , except for products under subheading 4113 10 00 NS 4113 10 00 Of goats or kids S 4114 Chamois (including combination chamois) leather; patent leather and patent laminated leather; metallised leather S 4115 10 00 Composition leather with a basis of leather or leather fibre, in slabs, sheets or strip, whether or not in rolls S S-8b 42 ex Chapter 42 Articles of leather; saddlery and harness; travel goods, handbags and similar containers; articles of animal gut (other than silkworm gut); except for products under headings 4202 and 4203 NS 4202 Trunks, suitcases, vanity cases, executive-cases, briefcases, school satchels, spectacle cases, binocular cases, camera cases, musical instrument cases, gun cases, holsters and similar containers; travelling-bags, insulated food or beverages bags, toilet bags, rucksacks, handbags, shopping-bags, wallets, purses, map-cases, cigarette-cases, tobacco-pouches, tool bags, sports bags, bottle-cases, jewellery boxes, powder boxes, cutlery cases and similar containers, of leather or of composition leather, of sheeting of plastics, of textile materials, of vulcanised fibre or of paperboard, or wholly or mainly covered with such materials or with paper S 4203 Articles of apparel and clothing accessories, of leather or of composition leather S 43 Chapter 43 Furskins and artificial fur; manufactures thereof NS S-9a 44 ex Chapter 44 Wood and articles of wood, except for products under headings 4410 , 4411 , 4412 , subheadings 4418 10 , 4418 20 10 , 4418 73 10 , 4418 74 00 , 4420 10 11 , 4420 90 10 and 4420 90 91 ; wood charcoal NS 4410 Particle board, oriented strand board (OSB) and similar board (for example, waferboard) of wood or other ligneous materials, whether or not agglomerated with resins or other organic binding substances S 4411 Fibreboard of wood or other ligneous materials, whether or not bonded with resins or other organic substances S 4412 Plywood, veneered panels and similar laminated wood S 4418 10 Windows, French windows and their frames, of wood S 4418 20 10 Doors and their frames and thresholds, of tropical wood as specified in additional note 2 to Chapter 44 S 4418 73 10 Assembled flooring panels for mosaic floors, of wood S 4418 74 00 4420 10 11 Statuettes and other ornaments, of tropical wood as specified in additional note 2 to Chapter 44; wood marquetry and inlaid wood; caskets and cases for jewellery or cutlery, and similar articles, and wooden articles of furniture not falling in Chapter 94, of tropical wood as specified in additional note 2 to Chapter 44 S 4420 90 10 4420 90 91 S-9b 45 ex Chapter 45 Cork and articles of cork, except for products under heading 4503 NS 4503 Articles of natural cork S 46 Chapter 46 Manufactures of straw, of esparto or of other plaiting materials; basketware and wickerwork S S-11a 50 Chapter 50 Silk S 51 ex Chapter 51 Wool, fine or coarse animal hair, excluding the products under heading 5105 ; horsehair yarn and woven fabric S 52 Chapter 52 Cotton S 53 Chapter 53 Other vegetable textile fibres; paper yarn and woven fabrics of paper yarn S 54 Chapter 54 Man-made filaments; strip and the like of man-made textile materials S 55 Chapter 55 Man-made staple fibres S 56 Chapter 56 Wadding, felt and non-wovens; special yarns; twine, cordage, ropes and cables and articles thereof S 57 Chapter 57 Carpets and other textile floor coverings S 58 Chapter 58 Special woven fabrics; tufted textile fabrics; lace; tapestries; trimmings; embroidery S 59 Chapter 59 Impregnated, coated, covered or laminated textile fabrics; textile articles of a kind suitable for industrial use S 60 Chapter 60 Knitted or crocheted fabrics S S-11b 61 Chapter 61 Articles of apparel and clothing accessories, knitted or crocheted S 62 Chapter 62 Articles of apparel and clothing accessories, not knitted or crocheted S 63 Chapter 63 Other made-up textile articles; sets; worn clothing and worn textile articles; rags S S-12a 64 Chapter 64 Footwear, gaiters and the like; parts of such articles S S-12b 65 Chapter 65 Headgear and parts thereof NS 66 Chapter 66 Umbrellas, sun umbrellas, walking sticks, seat-sticks, whips, riding-crops and parts thereof S 67 Chapter 67 Prepared feathers and down and articles made of feathers or of down; artificial flowers; articles of human hair NS S-13 68 Chapter 68 Articles of stone, plaster, cement, asbestos, mica or similar materials NS 69 Chapter 69 Ceramic products S 70 Chapter 70 Glass and glassware S S-14 71 ex Chapter 71 Natural or cultured pearls, precious or semi-precious stones, precious metals, metals clad with precious metal, and articles thereof; imitation jewellery; coin; except for products under heading 7117 NS 7117 Imitation jewellery S S-15a 72 7202 Ferro-alloys S 73 Chapter 73 Articles of iron or steel NS S-15b 74 Chapter 74 Copper and articles thereof S 75 7505 12 00 Bars, rods and profiles, of nickel alloys NS 7505 22 00 Wire, of nickel alloys NS 7506 20 00 Plates, sheets, strip and foil, of nickel alloys NS 7507 20 00 Nickel tube or pipe fittings NS 76 ex Chapter 76 Aluminium and articles thereof, excluding the products under heading 7601 S 78 ex Chapter 78 Lead and articles thereof, excluding the products under heading 7801 S 7801 99 Unwrought lead other than refined and other than containing by weight antimony as the principal other element NS 79 ex Chapter 79 Zinc and articles thereof, excluding the products under headings 7901 and 7903 S 81 ex Chapter 81 Other base metals; cermets; articles thereof, excluding the products under subheadings 8101 10 00 , 8102 10 00 , 8102 94 00 , 8109 20 00 , 8110 10 00 , 8112 21 90 , 8112 51 00 , 8112 59 00 , 8112 92 and 8113 00 20 , except for products under subheadings 8101 94 00 , 8104 11 00 , 8104 19 00 , 8107 20 00 , 8108 20 00 and 8108 30 00 S 8101 94 00 Unwrought tungsten (wolfram), including bars and rods obtained simply by sintering NS 8104 11 00 Unwrought magnesium, containing at least 99,8 % by weight of magnesium NS 8104 19 00 Unwrought magnesium other than of subheading 8104 11 00 NS 8107 20 00 Unwrought cadmium; powders NS 8108 20 00 Unwrought titanium; powders NS 8108 30 00 Titanium waste and scrap NS 82 Chapter 82 Tools, implements, cutlery, spoons and forks, of base metal; parts thereof, of base metal S 83 Chapter 83 Miscellaneous articles of base metal S S-16 84 ex Chapter 84 Nuclear reactors, boilers, machinery and mechanical appliances; parts thereof, except for products under subheadings 8401 10 00 and 8407 21 10 NS 8401 10 00 Nuclear reactors (Euratom) S 8407 21 10 Outboard motors, of a cylinder capacity not exceeding 325 cm3 S 85 ex Chapter 85 Electrical machinery and equipment and parts thereof; sound recorders and reproducers, television image and sound recorders and reproducers, and parts and accessories of such articles, except for products under subheadings 8516 50 00 , 8517 69 30 , ex 8517 70 00 , 8519 20 , 8519 30 00 , 8519 81 11 to 8519 81 45 , 8519 81 70 , ex 8519 89 00 , headings 8521 , 8525 and 8527 , subheadings 8528 49 , 8528 59 and 8528 69 to 8528 72 , heading 8529 and subheadings 8540 11 and 8540 12 NS 8516 50 00 Microwave ovens S 8517 69 30 Reception apparatus for radio-telephony or radio telegraphy S ex 8517 70 00 Aerials and aerial reflectors of all kinds, other than aerials for radio-telegraphic or radio-telephonic apparatus; parts suitable for use therewith S 8519 20 Apparatus operated by coins, banknotes, bank cards, tokens or by other means of payment; turntables (record-decks) S 8519 30 00 8519 81 11 to 8519 81 45 Sound-reproducing apparatus (including cassette-players), not incorporating a sound-recording device S 8519 81 70 Other magnetic tape recorders incorporating sound-reproducing apparatus S ex 8519 89 00 Other sound-reproducing apparatus, not incorporating a sound-recording device S ex 8521 Video recording or reproducing apparatus, whether or not incorporating a video tuner, except products of subheading 8521 90 00 S 8521 90 00 Video recording or reproducing apparatus, whether or not incorporating a video tuner (excluding magnetic tape-type) NS 8525 Transmission apparatus for radio-broadcasting or television, whether or not incorporating reception apparatus or sound-recording or -reproducing apparatus; television cameras; digital cameras and video camera recorders S 8527 Reception apparatus for radio-broadcasting, whether or not combined, in the same housing, with sound-recording or -reproducing apparatus or a clock S 8528 49 00 Monitors and projectors, not incorporating television reception apparatus, other than of a kind used solely or principally in an automatic data-processing system of heading 8471 ; reception apparatus for television, whether or not incorporating radio-broadcast receivers or sound- or video-recording or -reproducing apparatus S 8528 59 00 8528 69 to 8528 72 8529 Parts suitable for use solely or principally with the apparatus of headings 8525 to 8528 S 8540 11 00 Cathode ray television picture tubes, including video monitor cathode ray tubes, colour or monochrome S 8540 12 00 S-17a 86 Chapter 86 Railway or tramway locomotives, rolling stock and parts thereof; railway or tramway track fixtures and fittings and parts thereof; mechanical (including electromechanical) traffic-signalling equipment of all kinds NS S-17b 87 ex Chapter 87 Vehicles other than railway or tramway rolling stock, and parts and accessories thereof, except for products under headings 8702 , 8703 , 8704 , 8705 , 8706 00 , 8707 , 8708 , 8709 , 8711 , 8712 00 and 8714 NS 8702 Motor vehicles for the transport of ten or more persons, including the driver S 8703 Motor cars and other motor vehicles principally designed for the transport of persons (other than those of heading 8702 ), including station wagons and racing cars S 8704 Motor vehicles for the transport of goods S 8705 Special purpose motor vehicles, other than those principally designed for the transport of persons or goods (for example, breakdown lorries, crane lorries, fire-fighting vehicles, concrete-mixer lorries, road sweeper lorries, spraying lorries, mobile workshops, mobile radiological units) S 8706 00 Chassis fitted with engines, for the motor vehicles of headings 8701 to 8705 S 8707 Bodies (including cabs), for the motor vehicles of headings 8701 to 8705 S 8708 Parts and accessories of the motor vehicles of headings 8701 to 8705 S 8709 Works trucks, self-propelled, not fitted with lifting or handling equipment, of the type used in factories, warehouses, dock areas or airports for short distance transport of goods; tractors of the type used on railway station platforms; parts of the foregoing vehicles S 8711 Motorcycles (including mopeds) and cycles fitted with an auxiliary motor, with or without side-cars; side-cars S 8712 00 Bicycles and other cycles (including delivery tricycles), not motorised S 8714 Parts and accessories of vehicles of headings 8711 to 8713 S 88 Chapter 88 Aircraft, spacecraft, and parts thereof NS 89 Chapter 89 Ships, boats and floating structures NS S-18 90 Chapter 90 Optical, photographic, cinematographic, measuring, checking, precision, medical or surgical instruments and apparatus; parts and accessories thereof S 91 Chapter 91 Clocks and watches and parts thereof S 92 Chapter 92 Musical instruments; parts and accessories of such articles NS S-20 94 ex Chapter 94 Furniture; bedding, mattresses, mattress supports, cushions and similar stuffed furnishings; lamps and lighting fittings, not elsewhere specified or included; illuminated signs, illuminated nameplates and the like; prefabricated buildings, except for products under heading 9405 NS 9405 Lamps and lighting fittings including searchlights and spotlights and parts thereof, not elsewhere specified or included; illuminated signs, illuminated nameplates and the like, having a permanently fixed light source, and parts thereof not elsewhere specified or included S 95 ex Chapter 95 Toys, games and sports requisites; parts and accessories thereof; except for products under subheadings 9503 00 35 to 9503 00 99 NS 9503 00 35 to 9503 00 99 Other toys; reduced-size (scale) models and similar recreational models, working or not; puzzles of all kinds S 96 Chapter 96 Miscellaneous manufactured articles NS ANNEX II ANNEX IX List of products included in the special incentive arrangement for sustainable development and good governance referred to in Article 1(2)(b) Notwithstanding the rules for the interpretation of the Combined Nomenclature (CN), the description of the products is to be considered as indicative, the tariff preferences being determined by the CN codes. Where ex CN codes are indicated, the tariff preferences are to be determined by the CN code and the description together. Entry of products with a CN code marked with an asterisk (*) is subject to the conditions laid down in the relevant Union law. The column Section lists GSP sections (Article 2(h)). The column Chapter lists CN chapters covered by a GSP section (Article 2(i)). For reasons of simplification, the products are listed in groups. These may include products for which Common Customs Tariff duties were withdrawn or suspended. Section Chapter CN code Description S-1a 01 0101 29 90 Live horses, other than pure-bred breeding animals, other than for slaughter 0101 30 00 Live asses 0101 90 00 Live mules and hinnies 0104 20 10 * Live, pure-bred breeding goats 0106 14 10 Live domestic rabbits 0106 39 10 Live pigeons 02 0205 00 Meat of horses, asses, mules or hinnies, fresh, chilled or frozen 0206 80 91 Edible offal of horses, asses, mules or hinnies, fresh or chilled, other than for the manufacture of pharmaceutical products 0206 90 91 Edible offal of horses, asses, mules or hinnies, frozen, other than for the manufacture of pharmaceutical products 0207 14 91 Livers, frozen, of fowls of the species Gallus domesticus 0207 27 91 Livers, frozen, of turkeys 0207 45 95 0207 55 95 0207 60 91 Livers, frozen, of ducks, geese or guinea fowls, other than fatty livers of ducks or geese ex 0208 Other meat and edible meat offal, fresh, chilled or frozen, excluding products under subheading 0208 40 20 0210 99 10 Meat of horses, salted, in brine or dried 0210 99 59 Offal of bovine animals, salted, in brine, dried or smoked, other than thick skirt and thin skirt ex 0210 99 85 Offal of sheep or goats, salted, in brine, dried or smoked ex 0210 99 85 Offal, salted, in brine, dried or smoked, other than poultry liver, other than of domestic swine, of bovine animals or of sheep or goats 04 0403 10 51 Yogurt, flavoured or containing added fruit, nuts or cocoa 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 Buttermilk, curdled milk and cream, kephir and other fermented or acidified milk and cream, flavoured or containing added fruit, nuts or cocoa 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 0405 20 10 Dairy spreads, of a fat content, by weight, of 39 % or more but not exceeding 75 % 0405 20 30 0407 19 90 0407 29 90 0407 90 90 Birds' eggs, in shell, fresh, preserved or cooked, other than of poultry 0409 00 00 Natural honey 0410 00 00 Edible products of animal origin, not elsewhere specified or included 05 0511 99 39 Natural sponges of animal origin, other than raw S-1b 03 Chapter 3 (1) Fish and crustaceans, molluscs and other aquatic invertebrates S-2a 06 Chapter 6 Live trees and other plants; bulbs, roots and the like; cut flowers and ornamental foliage S-2b 07 0701 Potatoes, fresh or chilled 0703 10 Onions and shallots, fresh or chilled 0703 90 00 Leeks and other alliaceous vegetables, fresh or chilled 0704 Cabbages, cauliflowers, kohlrabi, kale and similar edible brassicas, fresh or chilled 0705 Lettuce (Lactuca sativa) and chicory (Cichorium spp.), fresh or chilled 0706 Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots, fresh or chilled ex 0707 00 05 Cucumbers, fresh or chilled, from 16 May to 31 October 0708 Leguminous vegetables, shelled or unshelled, fresh or chilled 0709 20 00 Asparagus, fresh or chilled 0709 30 00 Aubergines (eggplants), fresh or chilled 0709 40 00 Celery other than celeriac, fresh or chilled 0709 51 00 Mushrooms, fresh or chilled, excluding the products under subheading 0709 59 50 ex 0709 59 0709 60 10 Sweet peppers, fresh or chilled 0709 60 99 Fruits of the genus Capsicum or of the genus Pimenta, fresh or chilled, other than sweet peppers, other than for the manufacture of capsaicin or capsicum oleoresin dyes and other than for the industrial manufacture of essential oils or resinoids 0709 70 00 Spinach, New Zealand spinach and orache spinach (garden spinach), fresh or chilled 0709 92 10 * Olives, fresh or chilled, for uses other than the production of oil 0709 99 10 Salad vegetables, fresh or chilled, other than lettuce (Lactuca sativa) and chicory (Cichorium spp.) 0709 99 20 Chard (or white beet) and cardoons, fresh or chilled 0709 93 10 Courgettes, fresh or chilled 0709 99 40 Capers, fresh or chilled 0709 99 50 Fennel, fresh or chilled ex 0709 91 00 Globe artichokes, fresh or chilled, from 1 July to 31 October 0709 93 90 0709 99 90 Other vegetables, fresh or chilled 0710 Vegetables (uncooked or cooked by steaming or boiling in water), frozen ex 0711 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption, excluding the products under subheading 0711 20 90 ex 0712 Dried vegetables, whole, cut, sliced, broken or in powder, but not further prepared, excluding olives and the products under subheading 0712 90 19 0713 Dried leguminous vegetables, shelled, whether or not skinned or split 0714 20 10 * Sweet potatoes, fresh, whole, and intended for human consumption 0714 20 90 Sweet potatoes, fresh, chilled, frozen or dried, whether or not sliced or in the form of pellets, other than fresh and whole and intended for human consumption 0714 90 90 Jerusalem artichokes and similar roots and tubers with high inulin content, fresh, chilled, frozen or dried, whether or not sliced or in the form of pellets; sago pith 08 0802 11 90 Almonds, fresh or dried, whether or not shelled or peeled, other than bitter 0802 12 90 0802 21 00 Hazelnuts or filberts (Corylus spp.), fresh or dried, whether or not shelled or peeled 0802 22 00 0802 31 00 Walnuts, fresh or dried, whether or not shelled or peeled 0802 32 00 0802 41 00 0802 42 00 Chestnuts (Castanea spp.), fresh or dried, whether or not shelled or peeled 0802 51 00 0802 52 00 Pistachios, fresh or dried, whether or not shelled or peeled 0802 61 00 0802 62 00 Macadamia nuts, fresh or dried, whether or not shelled or peeled 0802 90 50 Pine nuts (Pinus spp.), fresh or dried, whether or not shelled or peeled 0802 90 85 Other nuts, fresh or dried, whether or not shelled or peeled 0803 10 10 Plantains, fresh 0803 10 90 0803 90 90 Bananas, including plantains, dried 0804 10 00 Dates, fresh or dried 0804 20 10 Figs, fresh or dried 0804 20 90 0804 30 00 Pineapples, fresh or dried 0804 40 00 Avocados, fresh or dried ex 0805 21 Mandarins (including tangerines and satsumas); clementines, wilkings and similar citrus hybrids, fresh or dried, from 1 March to 31 October ex 0805 22 00 ex 0805 29 00 0805 40 00 Grapefruit, including pomelos, fresh or dried 0805 50 90 Limes (Citrus aurantifolia, Citrus latifolia), fresh or dried 0805 90 00 Other citrus fruit, fresh or dried ex 0806 10 10 Table grapes, fresh, from 1 January to 20 July and from 21 November to 31 December, excluding grapes of the variety Emperor (Vitis vinifera cv.) from 1 to 31 December 0806 10 90 Other grapes, fresh ex 0806 20 Dried grapes, excluding products under subheading ex 0806 20 30 in immediate containers of a net capacity exceeding 2 kg 0807 11 00 Melons (including watermelons), fresh 0807 19 00 0808 10 10 Cider apples, fresh, in bulk, from 16 September to 15 December 0808 30 10 Perry pears, fresh, in bulk, from 1 August to 31 December ex 0808 30 90 Other pears, fresh, from 1 May to 30 June 0808 40 00 Quinces, fresh ex 0809 10 00 Apricots, fresh, from 1 January to 31 May and from 1 August to 31 December 0809 21 00 Sour cherries (Prunus cerasus), fresh ex 0809 29 00 Cherries, fresh, from 1 January to 20 May and from 11 August to 31 December, other than sour cherries (Prunus cerasus) ex 0809 30 Peaches, including nectarines, fresh, from 1 January to 10 June and from 1 October to 31 December ex 0809 40 05 Plums, fresh, from 1 January to 10 June and from 1 October to 31 December 0809 40 90 Sloes, fresh ex 0810 10 00 Strawberries, fresh, from 1 January to 30 April and from 1 August to 31 December 0810 20 Raspberries, blackberries, mulberries and loganberries, fresh 0810 30 Black-, white- or redcurrants and gooseberries, fresh 0810 40 30 Fruit of the species Vaccinium myrtillus, fresh 0810 40 50 Fruit of the species Vaccinium macrocarpon and Vaccinium corymbosum, fresh 0810 40 90 Other fruits of the genus Vaccinium, fresh 0810 50 00 Kiwifruit, fresh 0810 60 00 Durians, fresh 0810 70 00 Persimmons, fresh 0810 90 75 Other fruit, fresh 0811 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter, 0812 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption 0813 10 00 Apricots, dried 0813 20 00 Prunes, dried 0813 30 00 Apples, dried 0813 40 10 Peaches, including nectarines, dried 0813 40 30 Pears, dried 0813 40 50 Papaws (papayas), dried 0813 40 95 Other fruit, dried, other than that of headings 0801 to 0806 0813 50 12 Mixtures of dried fruit (other than that of headings 0801 to 0806 ) of papaws (papayas), tamarinds, cashew apples, lychees, jackfruit, sapodilla plums, passion fruit, carambola or pitahaya, but not containing prunes 0813 50 15 Other mixtures of dried fruit (other than that of headings 0801 to 0806 ), not containing prunes 0813 50 19 Mixtures of dried fruit (other than that of headings 0801 to 0806 ), containing prunes 0813 50 31 Mixtures exclusively of tropical nuts of headings 0801 and 0802 0813 50 39 Mixtures exclusively of nuts of headings 0801 and 0802 , other than of tropical nuts 0813 50 91 Other mixtures of nuts and dried fruits of Chapter 8, not containing prunes or figs 0813 50 99 Other mixtures of nuts and dried fruits of Chapter 8 0814 00 00 Peel of citrus fruit or melons (including watermelons), fresh, frozen, dried or provisionally preserved in brine, in sulphur water or in other preservative solutions S-2c 09 Chapter 9 Coffee, tea, matÃ © and spices S-2d 10 1008 50 00 Quinoa (Chenopodium quinoa) 11 1104 29 17 Hulled cereal grains excluding barley, oats, maize, rice and wheat. 1105 Flour, meal, powder, flakes, granules and pellets of potatoes 1106 10 00 Flour, meal and powder of the dried leguminous vegetables of heading 0713 1106 30 Flour, meal and powder of products from Chapter 8 1108 20 00 Inulin 12 ex Chapter 12 Oil seeds and oleaginous fruits; miscellaneous grains, seeds and fruit, industrial or medicinal plants; straw and fodder excluding products under heading 1210 and subheadings 1212 91 and 1212 93 00 13 Chapter 13 Lac; gums, resins and other vegetable saps and extracts S-3 15 1501 90 00 Poultry fat, other than that of heading 0209 or 1503 1502 10 90 1502 90 90 Fats of bovine animals, sheep or goats, other than those of heading 1503 and other than for industrial uses other than the manufacture of foodstuffs for human consumption 1503 00 19 Lard stearin and oleostearin, other than for industrial uses 1503 00 90 Lard oil, oleo-oil and tallow oil, not emulsified or mixed or otherwise prepared, other than tallow oil for industrial uses other than the manufacture of foodstuffs for human consumption 1504 Fats and oils and their fractions, of fish or marine mammals, whether or not refined, but not chemically modified 1505 00 10 Wool grease, crude 1507 Soya-bean oil and its fractions, whether or not refined, but not chemically modified 1508 Groundnut oil and its fractions, whether or not refined, but not chemically modified 1511 10 90 Palm oil, crude, other than for technical or industrial uses other than the manufacture of foodstuffs for human consumption 1511 90 Palm oil and its fractions, whether or not refined but not chemically modified, other than crude oil 1512 Sunflower-seed, safflower or cotton-seed oil and fractions thereof, whether or not refined, but not chemically modified 1513 Coconut (copra), palm-kernel or babassu oil and fractions thereof, whether or not refined, but not chemically modified 1514 Rape, colza or mustard oil and fractions thereof, whether or not refined, but not chemically modified 1515 Other fixed vegetable fats and oils (including jojoba oil) and their fractions, whether or not refined, but not chemically modified 1516 Animal or vegetable fats and oils and their fractions, partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinised, whether or not refined, but not further prepared 1517 Margarine; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of Chapter 15, other than edible fats or oils or their fractions of heading 1516 1518 00 Animal or vegetable fats and oils and their fractions, boiled, oxidised, dehydrated, sulphurised, blown, polymerised by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading 1516 ; inedible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of Chapter 15, not elsewhere specified or included 1521 90 99 Beeswax and other insect waxes, whether or not refined or coloured, other than raw 1522 00 10 Degras 1522 00 91 Oil foots and dregs; soapstocks, other than containing oil having the characteristics of olive oil S-4a 16 1601 00 10 Sausages and similar products, of liver, and food preparations based on liver 1602 20 10 Goose or duck liver, prepared or preserved 1602 41 90 Ham and cuts thereof, prepared or preserved, of swine other than of domestic swine 1602 42 90 Shoulders and cuts thereof, prepared or preserved, of swine other than of domestic swine 1602 49 90 Other prepared or preserved meat or meat offal, including mixtures, of swine other than of domestic swine 1602 50 31 1602 50 95 Other prepared or preserved meat or meat offal, cooked, of bovine animals, other than uncooked, other than mixtures of cooked meat or offal and uncooked meat or offal, whether or not in airtight containers 1602 90 31 Other prepared or preserved meat or meat offal, of game or rabbit 1602 90 69 Other prepared or preserved meat or meat offal, of sheep or goats or other animals, not containing uncooked bovine meat or offal and not containing meat or meat offal of domestic swine 1602 90 91 1602 90 95 1602 90 99 1603 00 10 Extracts and juices of meat, fish or crustaceans, molluscs or other aquatic invertebrates, in immediate packings of a net content of 1 kg or less 1604 Prepared or preserved fish; caviar and caviar substitutes prepared from fish eggs 1605 Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved S-4b 17 1702 50 00 Chemically pure fructose 1702 90 10 Chemically pure maltose 1704 (2) Sugar confectionery (including white chocolate), not containing cocoa 18 Chapter 18 Cocoa and cocoa preparations 19 Chapter 19 Preparations of cereals, flour, starch or milk; pastrycooks' products 20 Chapter 20 Preparations of vegetables, fruit, nuts or other parts of plants 21 ex Chapter 21 Miscellaneous edible preparations excluding products under subheadings 2106 10 , 2106 90 30 , 2106 90 51 , 2106 90 55 and 2106 90 59 22 ex Chapter 22 Beverages, spirits and vinegar excluding products under subheadings 2204 10 11 to 2204 30 10 and subheading 2208 40 23 2302 50 00 Residues and wastes of a similar kind, whether or not in the form of pellets, resulting from the grinding or other working of leguminous plants 2307 00 19 Other wine lees 2308 00 19 Other grape marc 2308 00 90 Other vegetable materials and vegetable waste, vegetable residues and by-products, whether or not in the form of pellets, of a kind used in animal feeding, not elsewhere specified or included 2309 10 90 Other dog or cat food put up for retail sale, other than containing starch or glucose, glucose syrup, maltodextrine or maltodextrine syrup of subheadings 1702 30 50 , 1702 30 90 , 1702 40 90 , 1702 90 50 and 2106 90 55 or milk products 2309 90 10 Fish or marine mammal solubles, of a kind used in animal feeding 2309 90 91 Beetpulp with added molasses, of a kind used in animal feeding 2309 90 96 Other preparations of a kind used in animal feeding, whether or not containing by weight 49 % or more of choline chloride on an organic or inorganic base S-4c 24 Chapter 24 Tobacco and manufactured tobacco substitutes S-5 25 2519 90 10 Magnesium oxide, other than calcined natural magnesium carbonate 2522 Quicklime, slaked lime and hydraulic lime, other than calcium oxide and hydroxide of heading 2825 2523 Portland cement, aluminous cement, slag cement, supersulphate cement and similar hydraulic cements, whether or not coloured or in the form of clinkers 27 Chapter 27 Mineral fuels, mineral oils and products of their distillation; bituminous substances; mineral waxes S-6a 28 2801 Fluorine, chlorine, bromine and iodine 2802 00 00 Sulphur, sublimed or precipitated; colloidal sulphur ex 2804 Hydrogen, rare gases and other non-metals, excluding products under subheading 2804 69 00 2805 19 Alkali or alkaline-earth metals other than sodium and calcium 2805 30 Rare-earth metals, scandium and yttrium, whether or not intermixed or interalloyed 2806 Hydrogen chloride (hydrochloric acid); chlorosulphuric acid 2807 00 00 Sulphuric acid; oleum 2808 00 00 Nitric acid; sulphonitric acids 2809 Diphosphorus pentaoxide; phosphoric acid; polyphosphoric acids, whether or not chemically defined 2810 00 90 Oxides of boron, other than diboron trioxide; boric acids 2811 Other inorganic acids and other inorganic oxygen compounds of non-metals 2812 Halides and halide oxides of non-metals 2813 Sulphides of non-metals; commercial phosphorus trisulphide 2814 Ammonia, anhydrous or in aqueous solution 2815 Sodium hydroxide (caustic soda); potassium hydroxide (caustic potash); peroxide of sodium or potassium 2816 Hydroxide and peroxide of magnesium; oxides, hydroxides and peroxides, of strontium or barium 2817 00 00 Zinc oxide; zinc peroxide 2818 10 Artificial corundum, whether or not chemically defined 2818 20 00 Aluminium oxide other than artificial corundum 2819 Chromium oxides and hydroxides 2820 Manganese oxides 2821 Iron oxides and hydroxides; earth colours containing 70 % or more by weight of combined iron evaluated as Fe2O3 2822 00 00 Cobalt oxides and hydroxides; commercial cobalt oxides 2823 00 00 Titanium oxides 2824 Lead oxides; red lead and orange lead 2825 Hydrazine and hydroxylamine and their inorganic salts; other inorganic bases; other metal oxides, hydroxides and peroxides 2826 Fluorides; fluorosilicates, fluoroaluminates and other complex fluorine salts 2827 Chlorides, chloride oxides and chloride hydroxides; bromides and bromide oxides; iodides and iodide oxides 2828 Hypochlorites; commercial calcium hypochlorite; chlorites; hypobromites 2829 Chlorates and perchlorates; bromates and perbromates; iodates and periodates 2830 Sulphides; polysulphides, whether or not chemically defined 2831 Dithionites and sulphoxylates 2832 Sulphites; thiosulphates 2833 Sulphates; alums; peroxosulphates (persulphates) 2834 10 00 Nitrites 2834 21 00 Nitrates 2834 29 2835 Phosphinates (hypophosphites), phosphonates (phosphites) and phosphates; polyphosphates, whether or not chemically defined 2836 Carbonates; peroxocarbonates (percarbonates); commercial ammonium carbonate containing ammonium carbamate 2837 Cyanides, cyanide oxides and complex cyanides 2839 Silicates; commercial alkali metal silicates 2840 Borates; peroxoborates (perborates) 2841 Salts of oxometallic or peroxometallic acids 2842 Other salts of inorganic acids or peroxoacids (including aluminosilicates, whether or not chemically defined), other than azides 2843 Colloidal precious metals; inorganic or organic compounds of precious metals, whether or not chemically defined; amalgams of precious metals ex 2844 30 11 Cermets containing uranium depleted in U-235 or compounds of this product, other than unwrought ex 2844 30 51 Cermets containing thorium or compounds of thorium, other than unwrought 2845 90 90 Isotopes other than those of heading 2844 ; compounds, inorganic or organic, of such isotopes, whether or not chemically defined, other than heavy water (deuterium oxide) (Euratom), other than deuterium and compounds thereof, hydrogen and compounds thereof enriched in deuterium or mixtures and solutions containing these products (Euratom) 2846 Compounds, inorganic or organic, of rare-earth metals, of yttrium or of scandium or of mixtures of these metals 2847 00 00 Hydrogen peroxide, whether or not solidified with urea 2849 Carbides, whether or not chemically defined 2850 00 Hydrides, nitrides, azides, silicides and borides, whether or not chemically defined, other than compounds which are also carbides of heading 2849 2852 Inorganic or organic compounds of mercury, whether or not chemically defined, excluding amalgams 2853 Phosphides, whether or not chemically defined, excluding ferrophosphorus; other inorganic compounds (including distilled or conductivity water and water of similar purity); liquid air (whether or not rare gases have been removed); compressed air; amalgams, other than amalgams of precious metals 29 2903 Halogenated derivatives of hydrocarbons 2904 Sulphonated, nitrated or nitrosated derivatives of hydrocarbons, whether or not halogenated ex 2905 Acyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives, excluding products under subheadings 2905 43 00 and 2905 44 2906 Cyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives 2907 Phenols; phenol-alcohols 2908 Halogenated, sulphonated, nitrated or nitrosated derivatives of phenols or phenol-alcohols 2909 Ethers, ether-alcohols, ether-phenols, ether-alcohol-phenols, alcohol peroxides, ether peroxides, ketone peroxides (whether or not chemically defined), and their halogenated, sulphonated, nitrated or nitrosated derivatives 2910 Epoxides, epoxyalcohols, epoxyphenols and epoxyethers, with a three-membered ring, and their halogenated, sulphonated, nitrated or nitrosated derivatives 2911 00 00 Acetals and hemiacetals, whether or not with other oxygen function, and their halogenated, sulphonated, nitrated or nitrosated derivatives 2912 Aldehydes, whether or not with other oxygen function; cyclic polymers of aldehydes; paraformaldehyde 2913 00 00 Halogenated, sulphonated, nitrated or nitrosated derivatives of products under heading 2912 2914 Ketones and quinones, whether or not with other oxygen function, and their halogenated, sulphonated, nitrated or nitrosated derivatives 2915 Saturated acyclic monocarboxylic acids and their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives 2916 Unsaturated acyclic monocarboxylic acids, cyclic monocarboxylic acids, their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives 2917 Polycarboxylic acids, their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives 2918 Carboxylic acids with additional oxygen function and their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives 2919 Phosphoric esters and their salts, including lactophosphates; their halogenated, sulphonated, nitrated or nitrosated derivatives 2920 Esters of other inorganic acids of non-metals (excluding esters of hydrogen halides) and their salts; their halogenated, sulphonated, nitrated or nitrosated derivatives 2921 Amine-function compounds 2922 Oxygen-function amino-compounds 2923 Quaternary ammonium salts and hydroxides; lecithins and other phosphoaminolipids, whether or not chemically defined 2924 Carboxyamide-function compounds; amide-function compounds of carbonic acid 2925 Carboxyimide-function compounds (including saccharin and its salts) and imine-function compounds 2926 Nitrile-function compounds 2927 00 00 Diazo-, azo- or azoxy-compounds 2928 00 90 Organic derivatives of hydrazine or of hydroxylamine, other than N,N-Bis(2-methoxyethyl) hydroxylamine 2929 10 00 Isocyanates 2929 90 00 Other compounds with other nitrogen function 2930 20 00 Thiocarbamates and dithiocarbamates, and thiuram mono-, di- or tetrasulphides; dithiocarbonates (xanthates) 2930 30 00 ex 2930 90 98 2930 40 90 Methionine, captafol (ISO), methamidophos (ISO), and other organo-sulphur compounds other than dithiocarbonates (xanthates) 2930 60 00 2930 70 00 2930 80 00 2930 90 13 2930 90 16 ex 2930 90 98 2931 00 Other organo-inorganic compounds 2932 Heterocyclic compounds with oxygen hetero-atom(s) only 2933 Heterocylic compounds with nitrogen hetero-atom(s) only 2934 Nucleic acids and their salts, whether or not chemically defined; other heterocyclic compounds 2935 10 00 N-Methylperfluorooctane sulphonamide 2935 20 00 N-Ethylperfluorooctane sulphonamide 2935 30 00 N-Ethyl-N-(2-hydroxyethyl) perfluorooctane sulphonamide 2935 40 00 N-(2-Hydroxyethyl)-N-methylperfluorooctane sulphonamide 2935 50 00 Other perfluorooctane sulphonamides 2935 90 90 Other sulphonamides 2938 Glycosides, natural or reproduced by synthesis, and their salts, ethers, esters and other derivatives 2940 00 00 Sugars, chemically pure, other than sucrose, lactose, maltose, glucose and fructose; sugar ethers, sugar acetals and sugar esters, and their salts, other than products under heading 2937 , 2938 or 2939 Corrected according to CN description 2941 20 30 Dihydrostreptomycin, its salts, esters and hydrates 2942 00 00 Other organic compounds S-6b 31 3102 Mineral or chemical fertilisers, nitrogenous 3103 11 00 Superphosphates 3103 19 00 3105 Mineral or chemical fertilisers containing two or three of the fertilising elements nitrogen, phosphorus and potassium; other fertilisers; goods of this chapter in tablets or similar forms or in packages of a gross weight not exceeding 10 kg 32 ex Chapter 32 Tanning or dyeing extracts; tannins and their derivatives; dyes, pigments and other colouring matter; paints and varnishes; putty and other mastics; inks; excluding products under subheadings 3201 20 00 , 3201 90 20 , ex 3201 90 90 (tanning extracts of eucalyptus), ex 3201 90 90 (tanning extracts derived from gambier and myrobalan fruits) and ex 3201 90 90 (other tanning extracts of vegetable origin) 33 Chapter 33 Essential oils and resinoids; perfumery, cosmetic or toilet preparations 34 Chapter 34 Soap, organic surface-active agents, washing preparations, lubricating preparations, artificial waxes, prepared waxes, polishing or scouring preparations, candles and similar articles, modelling pastes, dental waxes and dental preparations with a basis of plaster 35 3501 Casein, caseinates and other casein derivatives; casein glues 3502 90 90 Albuminates and other albumin derivatives 3503 00 Gelatin (including gelatin in rectangular (including square) sheets, whether or not surface-worked or coloured) and gelatin derivatives; isinglass; other glues of animal origin, excluding casein glues of heading 3501 3504 00 Peptones and their derivatives; other protein substances and their derivatives, not elsewhere specified or included; hide powder, whether or not chromed 3505 10 50 Starches, esterified or etherified 3506 Prepared glues and other prepared adhesives, not elsewhere specified or included; products suitable for use as glues or adhesives, put up for retail sale as glues or adhesives, not exceeding a net weight of 1 kg 3507 Enzymes; prepared enzymes not elsewhere specified or included 36 Chapter 36 Explosives; pyrotechnic products; matches; pyrophoric alloys; certain combustible preparations 37 Chapter 37 Photographic or cinematographic goods 38 ex Chapter 38 Miscellaneous chemical products excluding the products under subheadings 3809 10 and 3824 60 S-7a 39 Chapter 39 Plastics and articles thereof S-7b 40 Chapter 40 Rubber and articles thereof S-8a 41 ex 4104 Tanned or crust hides and skins of bovine (including buffalo) or equine animals, without hair on, whether or not split, but not further prepared, excluding the products under subheadings 4104 41 19 and 4104 49 19 ex 4106 31 00 Tanned or crust hides and skins of swine, without hair on, in the wet state (including wet-blue), split but not further prepared, or in the dry state (crust), whether or not split, but not further prepared 4106 32 00 4107 Leather further prepared after tanning or crusting, including parchment-dressed leather, of bovine (including buffalo) or equine animals, without hair on, whether or not split, other than leather of heading 4114 4112 00 00 Leather further prepared after tanning or crusting, including parchment-dressed leather, of sheep or lamb, without wool on, whether or not split, other than leather of heading 4114 4113 Leather further prepared after tanning or crusting, including parchment-dressed leather, of other animals, without wool or hair on, whether or not split, other than leather of heading 4114 , 4114 Chamois (including combination chamois) leather; patent leather and patent laminated leather; metallised leather 4115 10 00 Composition leather with a basis of leather or leather fibre, in slabs, sheets or strip, whether or not in rolls S-8b 42 Chapter 42 Articles of leather; saddlery and harness; travel goods, handbags and similar containers; articles of animal gut (other than silkworm gut) 43 Chapter 43 Furskins and artificial fur; manufactures thereof S-9a 44 Chapter 44 Wood and articles of wood, wood charcoal S-9b 45 Chapter 45 Cork and articles of cork 46 Chapter 46 Manufactures of straw, of esparto or of other plaiting materials; basketware and wickerwork S-11a 50 Chapter 50 Silk 51 ex Chapter 51 Wool, fine or coarse animal hair, excluding the products under heading 5105 ; horsehair yarn and woven fabric 52 Chapter 52 Cotton 53 Chapter 53 Other vegetable textile fibres; paper yarn and woven fabrics of paper yarn 54 Chapter 54 Man-made filaments; strip and the like of man-made textile materials 55 Chapter 55 Man-made staple fibres 56 Chapter 56 Wadding, felt and non-wovens; special yarns; twine, cordage, ropes and cables and articles thereof 57 Chapter 57 Carpets and other textile floor coverings 58 Chapter 58 Special woven fabrics; tufted textile fabrics; lace; tapestries; trimmings; embroidery 59 Chapter 59 Impregnated, coated, covered or laminated textile fabrics; textile articles of a kind suitable for industrial use 60 Chapter 60 Knitted or crocheted fabrics S-11b 61 Chapter 61 Articles of apparel and clothing accessories, knitted or crocheted 62 Chapter 62 Articles of apparel and clothing accessories, not knitted or crocheted 63 Chapter 63 Other made-up textile articles; sets; worn clothing and worn textile articles; rags S-12a 64 Chapter 64 Footwear, gaiters and the like; parts of such articles S-12b 65 Chapter 65 Headgear and parts thereof 66 Chapter 66 Umbrellas, sun umbrellas, walking sticks, seat-sticks, whips, riding-crops and parts thereof 67 Chapter 67 Prepared feathers and down and articles made of feathers or of down; artificial flowers; articles of human hair S-13 68 Chapter 68 Articles of stone, plaster, cement, asbestos, mica or similar materials 69 Chapter 69 Ceramic products 70 Chapter 70 Glass and glassware S-14 71 Chapter 71 Natural or cultured pearls, precious or semi-precious stones, precious metals, metals clad with precious metal, and articles thereof; imitation jewellery; coin S-15a 72 7202 Ferro-alloys 73 Chapter 73 Articles of iron or steel S-15b 74 Chapter 74 Copper and articles thereof 75 7505 12 00 Bars, rods and profiles, of nickel alloys 7505 22 00 Wire, of nickel alloys 7506 20 00 Plates, sheets, strip and foil, of nickel alloys 7507 20 00 Nickel tube or pipe fittings 76 ex Chapter 76 Aluminium and articles thereof, excluding the products under heading 7601 78 ex Chapter 78 Lead and articles thereof, except for products of subheading 7801 99 7801 99 Unwrought lead other than refined and other than containing by weight antimony as the principal other element 79 ex Chapter 79 Zinc and articles thereof, excluding the products under headings 7901 and 7903 81 ex Chapter 81 Other base metals; cermets; articles thereof, excluding the products under subheadings 8101 10 00 , 8101 94 00 , 8102 10 00 , 8102 94 00 , 8104 11 00 , 8104 19 00 , 8107 20 00 , 8108 20 00 , 8108 30 00 , 8109 20 00 , 8110 10 00 , 8112 21 90 , 8112 51 00 , 8112 59 00 , 8112 92 and 8113 00 20 82 Chapter 82 Tools, implements, cutlery, spoons and forks, of base metal; parts thereof, of base metal 83 Chapter 83 Miscellaneous articles of base metal S-16 84 Chapter 84 Nuclear reactors, boilers, machinery and mechanical appliances; parts thereof 85 Chapter 85 Electrical machinery and equipment and parts thereof; sound recorders and reproducers, television image and sound recorders and reproducers, and parts and accessories of such articles S-17a 86 Chapter 86 Railway or tramway locomotives, rolling stock and parts thereof; railway or tramway track fixtures and fittings and parts thereof; mechanical (including electromechanical) traffic-signalling equipment of all kinds S-17b 87 Chapter 87 Vehicles other than railway or tramway rolling stock, and parts and accessories thereof 88 Chapter 88 Aircraft, spacecraft, and parts thereof 89 Chapter 89 Ships, boats and floating structures S-18 90 Chapter 90 Optical, photographic, cinematographic, measuring, checking, precision, medical or surgical instruments and apparatus; parts and accessories thereof 91 Chapter 91 Clocks and watches and parts thereof 92 Chapter 92 Musical instruments; parts and accessories of such articles S-20 94 Chapter 94 Furniture; bedding, mattresses, mattress supports, cushions and similar stuffed furnishings; lamps and lighting fittings, not elsewhere specified or included; illuminated signs, illuminated nameplates and the like; prefabricated buildings 95 Chapter 95 Toys, games and sports requisites; parts and accessories thereof 96 Chapter 96 Miscellaneous manufactured articles (1) For the products under subheading 0306 13, the duty shall be 3,6 %. (2) For the products under subheading 1704 10 90, the specific duty shall be limited to 16 % of the customs value.